[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANT'S MOTION TO RE-ARGUE MOTION FOR SUMMARY JUDGMENT DATED MARCH 14, 1991
Milia Zachary has requested by this motion that we we reconsider our May 25, 1990 decision denying the defendant's motion for summary judgment in light of Pintaville v. Valkanos, 216 Conn. 412
(1990). We granted that request and heard further oral argument on April 22, 1991. — We confirm our original decision denying the motion for summary judgment.
The precise facts of this case are to us significantly different from those in Pintaville v. Valkanos. Here, the second lawsuit has been brought within the three year statute of limitations and it is only upon the third suit that the remedial provisions of the accidental failure of suit statute are invoked.
On balance, in order to allow Harry Ayala an opportunity to invoke the benefits of 52-292, a remedial statute, which "is neither needed nor intended to be used before the Statute of Limitations has run", Ross Realty Corp. v. Surkis, 163 Conn. 388,393 (1972); and to construe 52-292 in harmony with other statutes, we read Pintaville v. Valkanos limited to its facts and permitting a qualified litigant at least one opportunity to invoke the saving provision of the accidental failure of suit statute. Thus, we confirm our original decision denying the motion for summary judgment.
This motion to reargue is granted, but our decision of May 25, 1990 is confirmed.
So ordered.
WILLIAM PATRICK MURRAY A JUDGE OF THE SUPERIOR COURT CT Page 5018